Citation Nr: 0421998	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-22 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
neurogenic bladder associated with multiple sclerosis.

2.  Entitlement to a rating in excess of 50 percent for a 
cognitive disorder (to include memory loss) associated with 
multiple sclerosis.

3.  Entitlement to a rating in excess of 30 percent for right 
lower extremity weakness associated with multiple sclerosis.

4.  Entitlement to a rating in excess of 30 percent for left 
lower extremity weakness associated with multiple sclerosis.

5.  Entitlement to an initial compensable rating for right 
upper extremity weakness associated with multiple sclerosis.

6.  Entitlement to an initial compensable rating for left 
upper extremity weakness associated with multiple sclerosis.

  
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from August 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In response to a May 2000 claim by the veteran for an 
increased rating for her service-connected multiple 
sclerosis, the RO, in the June 2001 rating decision from 
which the current appeal originates, granted service 
connection for the disorders listed on the title page of this 
action; the RO evaluated the disorders separately from the 
multiple sclerosis (for which the veteran was previously 
receiving the minimum 30 percent evaluation), effective May 
3, 2000.  Review of the June 2001 rating decision discloses 
that the 30 percent evaluation for multiple sclerosis was 
discontinued effective May 2, 2000, in light of the decision 
to separately evaluate the identifiable residuals of the 
disorder.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Under 
38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. 

Review of the record discloses that while the veteran 
arguably has been advised as to what evidence VA would obtain 
for her and of what information or evidence she was 
responsible for submitting, she has not been adequately 
informed of the information and evidence necessary to 
substantiate her claims.  See 38 U.S.C.A. § 5103(a) (West 
2002).  In this regard the Board points out that while RO 
issued her correspondence in June 2002 (well after the June 
2001 rating action from which the current appeal originates) 
addressing what information and evidence was necessary to 
substantiate a claim for service connection, the 
correspondence did not address the information and evidence 
necessary to substantiate her claims for higher initial 
evaluations for her service-connected disorders.  In order to 
ensure that the veteran receives the due process to which she 
is entitled in connection with the instant appeal, the Board 
finds that remand of the case is appropriate. 

The Board also notes that the veteran reports receiving 
ongoing treatment for her disabilities at the VA Medical 
Center (VAMC) in Perry Point, Maryland and at the VAMC in 
Baltimore, Maryland.  On remand the RO should attempt to 
obtain current records from both facilities.



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claims on appeal.  The letter should 
also specifically inform the veteran 
of which portion of the evidence is 
to be provided by the claimant, 
which part, if any, the RO will 
attempt to obtain on her behalf, and 
a request that the veteran provide 
any evidence in her possession that 
pertains to her claims.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to her claims.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims files any medical records 
identified by the veteran which have 
not been secured previously.  In any 
event, the RO should obtain 
outstanding medical records for the 
veteran from the Baltimore and Perry 
Point, Maryland VAMCs.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and her 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action, including (if deemed 
warranted) scheduling the veteran 
for additional VA examinations of 
the disabilities at issue, to comply 
with the notice and duty-to-assist 
requirements of 38 U.S.C.A. §§ 5103 
and 5103A and 38 C.F.R. § 3.159.  
Then, the RO should re-adjudicate 
the issues on appeal. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and her 
representative with an appropriate opportunity to respond.

After providing the veteran an opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period for submitting information and evidence as set 
forth in 38 U.S.C.A. § 5103(b), if applicable, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


